Citation Nr: 0118901	
Decision Date: 07/19/01    Archive Date: 07/24/01	

DOCKET NO.  01-02 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the claimant's discharge was under other than 
honorable conditions so as to preclude entitlement to 
Veterans benefits, other than health care benefits under 
Chapter 17 of the United States Code.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The claimant had active service from September 1980 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  The claimant was discharged in October 1983 because of a 
pattern of misconduct including frequent involvement of a 
discreditable nature with civil or military authorities, 
disrespect towards superior petty officers and communicating 
a threat to injure.  

2.  Disrespect towards superior petty officers and 
communicating a threat to injure may not be characterized as 
a minor offense and the claimant's service was not otherwise 
honest, faithful and meritorious, and there is no evidence 
that the claimant was insane during his active service.


CONCLUSION OF LAW

The claimant was discharged from active service in October 
1983 because of willful and persistent misconduct.  
38 U.S.C.A. §§ 101, 5303 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3(a), 
4, 114 Stat. 2096, 2097-99 (2000) (to be codified as amended 
at 38 U.S.C.A. §§ 5103A, 5107); 38 C.F.R. § 3.12 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
VCAA.  In this regard, the claimant has been furnished a 
statement of the case and multiple letters informing him of 
what is necessary to establish that his discharge was under 
honorable conditions, as well as what evidence was considered 
and how the determination was arrived at.  The claimant's 
service personnel and medical records have been obtained and 
he has been afforded the opportunity to submit evidence and 
argument.  The claimant has indicated that he does not desire 
a personal hearing.  Therefore, the Board concludes that the 
VA has complied with the VCAA.  

The claimant's service personnel records reflect that, in 
December 1980, the claimant indicated that he had committed a 
fraudulent enlistment because he failed to reveal his 
preservice drug use.  He acknowledged that any further 
misconduct might result not in disciplinary action, but in 
processing for administrative discharge.  In July 1983 the 
claimant was counseled because of disrespect towards superior 
petty officers and communicating a threat to injure.  The 
claimant's DD Form 214 reflects that the claimant was 
discharged under other than honorable conditions.  The 
narrative reason for separation indicates that the claimant 
had a pattern of misconduct that included frequent 
involvement of a discreditable nature with civil or military 
authorities.  

The claimant's service medical records include an undated 
record indicating that the claimant's urine had tested 
positive for Phenobarb.  The claimant indicated, at that 
time, that he was a user without dependence.  The report of 
the claimant's October 1983 service separation examination 
indicates that the claimant reported, on the medical history, 
that he had frequent trouble sleeping.  He indicated that he 
did not have nervous trouble of any sort and the examination 
indicates that the claimant was psychiatrically normal.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.312(d)(4).  

"A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member, upon 
whose service such benefits are predicated, has attained the 
status of veteran."  Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. 
§ 3.12(a).  A discharge or release from service under one of 
the conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. 
§ 3.12(b).  

Because the showing of disrespect towards superior petty 
officers undermines the morale of the entire service unit and 
affects the readiness of the unit to perform its mission, 
this conduct cannot constitute a minor offense.  Further, 
communicating a threat to injure cannot constitute a minor 
offense because this also undermines the morale and readiness 
of the unit to fulfill its mission.  The record indicates 
that the claimant showed disrespect towards more than one 
petty officer, noting that "officers" is plural.  Therefore, 
the claimant participated in more than two acts of willful 
misconduct.  Because of his repeated disrespect toward 
superior petty officers and communicating a threat to injure 
the evidence supports a finding that the misconduct that does 
not constitute a minor offense was persistent.  

While acts constituting involvement of a discreditable nature 
with civil or military authorities may or may not have 
constituted a minor offense, because there was a pattern of 
this misconduct and it has been characterized as frequent, as 
well as service medical records reflecting a positive urine 
test for Phenobarb on one occasion, the remainder of the 
claimant's service cannot be characterized as honest, 
faithful and meritorious since his behavior included a 
positive drug urinalysis and a pattern of misconduct, 
characterized as frequent, that included involvement of a 
discreditable nature with civil or military authorities.  
Therefore, a preponderance of the evidence supports a finding 
that the claimant's misconduct that resulted in his discharge 
was willful and persistent, cannot be characterized as a 
minor offense, and this service cannot otherwise be 
characterized as honest, faithful and meritorious.  Neither 
is it shown that the claimant was insane during any of his 
willful and persistent misconduct, or at any time during his 
active service, including at discharge.  Accordingly, a 
preponderance of the evidence supports a finding that the 
claimant's discharge was under conditions other than 
honorable.  38 C.F.R. § 3.12(b).


ORDER

The character of the claimant's discharge from service 
constitutes a bar to VA benefits, exclusive of health care 
under Chapter 17 of the United States Code.  The appeal is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



